IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis,
Plaintiffs,

Vv. C/A No.: 9:19-cv-2163-RMG-MGB
Cody Kirkman, Individually: Amber
Swinehammer, Individually: Lindsey
Gibson, Individually; Cody C. Kirkman,
Amber Swinehammer, and Lindsey
Gibson, as agents/officers of Town of
Bluffton Police Department; and Town
Bluffton Police Department,

Defendants.

Nee ee ee ee ee ee ee ee ee ee ee Tee” ee ee ee” ee”

 

 

AFFIDAVIT OF COUNSEL CHRISTY SCOTT

 

PERSONALLY, appeared before me the undersigned who, being first duly sworn, on
oath, says:

1. lam Christy Scott, attorney of record for named Defendants Cody Kirkman, Amber
Swinehammer, Lindsey Gibson, and the Town of Bluffton Police Department. Attached
are true and accurate letters and records in the referenced case that may be relevant to
the pending Motion to Exclude, Motion to Stay, and discovery conference set in this matter
and counsel's recollection of events underlying the subject matter in the pending Motions

before the Court.

Doc #594
2. A Motion for Protection, with consent of all parties after consultation was filed,
(EFC no. 20) requesting Court and deadline protection for the undersigned Counsel to
allow recovery for non-elective inpatient surgery through September 4, 2020. Due to
surgery complications, the expected overnight surgery required an initial two-day stay, a
subsequent six-night hospitalization in late July and required twice weekly outpatient
infusions through July and August. | returned to work at the office around the third week
of August.

3. In early June, largely based upon the current national events, the Federal Bureau
of Investigations received a request to investigate the facts underlying this action to
consider federal criminal charges against the individually named officers. Attached as
Exhibit A is a copy of the letter of FBI Supervisory Special Agent John Warrington
advising that the Federal Bureau of Investigation has initiated a Civil Rights, Color of Law
inquiry into allegations of unlawful force by Officer Kirkman upon Ted Ellis.

4. During my surgery leave, | worked with the officers to obtain criminal defense
counsel and the FBI investigation commenced. Defendant Cody Kirkman is represented
by Charleston attorney Lionel Lofton. Defendant Lindsey Gibson is represented by
Beaufort attorney Mike Macloskie. Since their retention of personal criminal counsel, |
have worked with these attorneys to protect the rights of the officers involved and have
consulted with them on all discovery matters. During my medical leave, Attorney Lofton
made initial contact with the defense expert who would have been expected to have been
used in the civil and criminal matters.

5. The August 7, 2020 Scheduling Order of the Court required disclosure of the

Defendant's expert by September 6, 2020. Due to the weekend and holiday, the time for

Doc #594
filing was Tuesday, September 8, 2020. The Expert Witness Disclosure was timely made
on September 8, 2020 (EFC no. 25) listing Defense Police Expert Brian Batterton and
listing the same medical witnesses listed in Plaintiff's expert designation as potential
witnesses. That disclosure is attached as Defendants Exhibit B.

6. Mr. Batterton’s report was served by email and mail on Plaintiffs Counsel Bax on
September 29, 2020, the date of receipt from the expert, and the affidavit of service was
filed with the Court. (EFC no. 31). The Affidavit of Service is attached as Exhibit C. The
reasons for delay were explained to Mr. Bax’s office in my consultation on a Motion to
Enlarge the date for designation and accompanied my proposal that we agree to allow
my listing and provision of the report upon receipt in the coming weeks in lieu of moving
for enlargement. | mistakenly took the lack of objection from Mr. Bax as agreement. This
was my shortcoming alone but the details of the events regarding how | came to this
misunderstanding are set forth herein.

7. On or about September 1 and 2, phone consultations were had regarding the
defense expert’s discovery of potential for conflict that he desired to apprise my clients
of. The first was that he had co-authored a book with the Plaintiffs expert and the second
was that in reviewing the file, he had just discovered that the FBI agent who authored the
letter advising of the pending criminal investigation was a close personal friend of this
expert.

8. After my consultation with both the clients and their personal attorneys in the
criminal investigation, Lionel Lofton and Mike Macloskie, on September 2, 2020, it was
felt that a conflict with this expert existed. At that time, the defense decided to retain

another of the experts consulted.

Doc #594
9. During consultation with Mr. Lofton on September 2, 2020, it was discovered that
the federal investigation was continuing with consideration of federal criminal charges
against Officer Kirkman and potentially Defendants Swinehamer and Gibson. When the
FBI first sought to interview these responding officers, legal counsel spoke with the
federal attorneys who declined at that time to exclude officers Swinehamer and Gibson
from being potential subjects of the investigation. That stance remains.

10. It became apparent that a Motion for Stay to protect the rights of the officers was
in order. The ongoing parallel criminal investigation by federal authorities severely limits
the officers’ ability to properly participate in the litigation of the civil matter. This motion
is needed to safeguard the officers’ rights against self-incrimination secured by the Fifth
Amendment of the United States Constitution and to allow them to comply with the advice
of their criminal counsel.

11. Attached as Exhibit D is the September 3, 2020 letter of Mr. Kirkman’s Legal
Counsel Lionel Lofton which confirms our September 2, 2020 conversation and the details
of his conversations with Assistant US Attorney Garner indicating that they did not expect
a prosecutorial decision until late 2020 or early 2021 and that the FBI investigation was
ongoing. Attached as Exhibit E is a second letter of Mr. Lofton of September 29, 2020,
which confirms that under his advice Defendant Kirkman will stand on his report and will
not provide additional statements or sit for deposition in any matter related to the Ellis
incident under investigation. These letters demonstrate the limitations on the officers’
ability to properly participate in the litigation of the civil matter and the need for a stay.
12. On or about September 4, 2020, | called Mr. Bax’s office to consult with him and

learned he was working at home. | spoke with his paralegal advising that we had our

Doc #594
expert designation but not his report and that | could file a Motion to Enlarge the
September 6, 2020 deadline for naming experts but would prefer by agreement to name
the expert and provide the report upon receipt within the next few weeks. | requested she
relay this issue to Mr. Bax and requested that | be notified if that was not acceptable that
date as | needed to file a Motion. | also asked her to have Mr. Bax call me at his
convenience to consult on several other issues in the case.

13. Thereafter, later on September 4, 2020, law clerk Trevor Stephens advised that
Mr. Bax’s paralegal requested that | send an email regarding the additional matters that |
needed to address to Mr. Bax and request a return call. | drafted the email and forwarded
it to Clerk Stephens at 2:01 pm from my personal email. The email was sent to Mr. Bax
from the office email at 2:46 pm, Friday, September 4, 2020. That email is attached as
Exhibit F. In that email, | addressed the additional matters to include the Motion to Stay,
potential issues arising from the federal claim and a recommendation that we agree to a
two-part mediation with the initial phase to be conducted during the stay and pre-
depositions to reconvene if settlement proved not possible after discovery was complete.
14. At that time, it was my belief that Mr. Bax, upon my earlier personal consultation
through the paralegal on his unavailability, preferred that | not move to enlarge the
designation period and agreed to my offered stipulation to list the expert and to provide
the expert report within the coming weeks upon receipt of same. | should have reduced
the stipulation in writing and | take responsibility for this oversight. Had | not been under
this mistaken assumption, however, | would have moved this court for a brief enlargement

which | feel would have been warranted under the circumstances.

Doc #594
15. | Monday, September 7, 2020 was a holiday and our office was closed. Our phone
records document another call to Mr. Bax’s office in attempts to consult on the issues
outlined in our request for conference on the date of the filing of our designation Tuesday,
September 8, 2020 in a 7-minute conversation. Mr. Bax was not available. At no time
was | made aware that Mr. Bax would not consent to our stipulation to avoid a Motion for
Enlargement. His staff remained pleasant and helpful and | take responsibility for not
reducing same to writing and making sure | had his consent. It was a misunderstanding
of consent on my part and my calls were to address the additional issues and to consult
on the Motion to Stay.

16. OnMonday, September 21, 2020 my office again emailed a request to set a phone
conference on the stay and other issues, and | spoke with Mr. Bax on Tuesday,
September 22, 2020. There was no mention of any failure to receive the expert report
indicating he was unaware of my offered stipulation. Nor was there any consultation on
Plaintiff's planned Motion to Exclude the defense expert. Had Mr. Bax been unaware of
my proposal for stipulation in lieu of filing for enlargement of the expert designation period
based on the circumstances that had arisen, | would have expected him to contact my
office regarding whether the report had been mailed. | learned about his filing that
afternoon of a Motion to Exclude the following morning.

17. During that Tuesday phone conversation, | discussed with Mr. Bax that early
morning on Monday, September 21, 2020, my Associate Charlotte Hickman, who had
been out of the office ill three days the previous week, called to advise that over the
weekend she had been diagnosed with COVID following onset of severe symptoms and

a positive COVID test. We were instructed that each employee had to be tested and that

Doc #594
our office had to remain closed until the test results were in. During that conversation Mr.
Bax advised that he was unable to consent on our Motion to Stay and | advised that we
would get to him all pending written discovery prior to filing that Motion.

18. Each of my employees and | underwent COVID testing last Monday, September
21, 2020 and began to work remotely, and did not get results until] Wednesday and
Thursday. Thankfully, all employee test results other than Attorney Hickman were
negative and we returned to the office last Thursday.

19. On our return to the office, it was discovered that Ms. Hickman’s illness had
interrupted transmission of certain requested records to Expert Batterton that delayed the
completion of his report. These were provided on our return to the office.

20. Our unexpected closure delayed our projected completion of discovery responses
from Friday, September 25, 2020 until Monday, September 28, 2020. Mr. Bax was
apprised on Friday by email that | would complete same over the weekend and get them
to him on Monday. This email is attached as Exhibit G.

21. Full discovery responses to separate Interrogatories to Defendants Kirkman,
Swinehamer and Gibson and the Joint Requests for Production were sent to their
separate counsel for approval on Monday, September 28, 2020 and were served Monday
afternoon on Attorney Bax for Plaintiff via both email and US mail. The Affidavit of Service
is attached as Exhibit H.

22. There has been no intentional delay or actions in contradiction to the discovery
rules regarding identification of experts. | have been working with each Defendant's

separate counsel in the criminal investigation to initial discovery responses out prior to

Doc #594
filing the Motion to Stay in an effort to protect the rights of the individually named officers
without causing undue delay.

23. 1 have kept Mr. Bax up to date on our progress and the closing of the office
temporarily due to Attorney Hickman’s COVID diagnosis and our required testing and
sanitation of the office space. | consulted on the Motion to Enlarge the time to name an
expert and offered a stipulation in lieu of filing a contested Motion to Enlarge to provide
the report within weeks of naming the expert under the deadline and did not file a Motion
to Enlarge as | understood consent was given, however mistakenly.

24. The named Defendant officers have given constant attention to and participation
in their defense and the circumstances do not warrant any sanction that would prejudice

their ability to present defenses in this matter.

Christy L. Sco

SWORN TO BEFORE ME THIS
SO day of September 2020

“Tegueee wi ee (L.S.)
Notary Public for South Carolina

My Commission Expires: $/)9120306

Doc #594
